DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aljawhari (US 2017/0262862 A1).
Regarding claim 1, Aljawhari teaches a computer-implemented method for managing physical objects (abstract), the computer- implemented method comprising: associating a physical object of a set of physical objects with an object identifier (unique product identifier, abstract); obtaining a digital fingerprint (digitized barcode data), from a unique physical property of the physical object (barcode), wherein the digital fingerprint is impacted by the unique physical property (digitized barcode data is related to dark and light bars of the barcode, Fig. 7A); obtaining a dataset from the object identifier and the digital fingerprint (product data) [0128]; cryptographically signing the dataset to obtain a signature [0165]; and instructing to store the object identifier and the signature on a data storage device [0165] (Fig. 22).
Regarding claim 2, Aljawhari teaches wherein the physical object comprises a physical anchor having the unique physical property, wherein the digital fingerprint is impacted by the unique physical property of the physical anchor of the physical object (label, [0090]).
Regarding claim 3, Aljawhari teaches wherein the steps of associating the physical object, obtaining the digital fingerprint, obtaining the dataset, cryptographically signing the dataset, and instructing to store the object identifier and the signature are performed as part of commissioning the physical object [0087].
Regarding claim 4, Aljawhari teaches wherein at the step of instructing to store the object identifier and the signature, the object identifier and the signature are instructed to be stored on a computerized data storage system, so as for the signature to be associated with the object identifier in the computerized data storage system [0165].
Regarding claim 5, Aljawhari teaches wherein commissioning the physical object is carried out by a computerized system that is distinct from the computerized data storage system but in data communication therewith (Fig. 22).
Regarding claim 6, Aljawhari teaches wherein the computerized data storage system is a distributed system supporting a database configured as a shared ledger (blockchain – [0160]).
Regarding claim 7, Aljawhari teaches instructing, for the physical object, to store a digital certificate on the computerized data storage system along with the signature and the object identifier, so as for both the digital certificate and the signature to be associated with the object identifier in the computerized data storage system, the digital certificate being designed so as to allow the signature to be verified therewith [0164].
Regarding claim 8, Aljawhari teaches obtaining, from the physical object, the object identifier and digital fingerprint, the digital fingerprint being obtained from the unique physical property of the physical object, wherein the digital fingerprint is impacted by the unique physical property;
based on the object identifier, retrieving the signature and the digital certificate corresponding to the physical object from the computerized data storage system; and
ascertaining compatibility between the signature, the object identifier, and the digital fingerprint (Fig. 14) [0142].
Regarding claim 9, Aljawhari teaches wherein the commissioning of the physical object is carried out in such a manner as to prevent the digital fingerprint from being stored in a plain form on the computerized data storage system [0165].
Regarding claim 10, Aljawhari teaches wherein the commissioning the physical object further comprises:
generating a unique cryptographic key (public key);
encrypting the digital fingerprint using the unique cryptographic key; and
instructing to store an encrypted digital fingerprint on the computerized data storage system along with the signature and the object identifier, so as for both the encrypted digital fingerprint and the signature to be associated with the object identifier in the computerized data storage system [0165].
Regarding claim 11, Aljawhari teaches wherein the commissioning the physical object further comprises: forwarding the object identifier and the unique cryptographic key to a first owner of the physical object (Fig. 14).
Regarding claim 12, Aljawhari teaches obtaining, from the physical object, the object identifier and the digital fingerprint, the digital fingerprint being obtained from the unique physical property of the physical object, wherein the digital fingerprint is impacted by the unique physical property [0142];
based on the object identifier, retrieving from the first owner the unique cryptographic key corresponding to the physical object, and retrieving from the computerized data storage system the encrypted digital fingerprint corresponding to the physical object (private key – [0165]);
decrypting the encrypted digital fingerprint; and
verifying that a decrypted digital fingerprint matches the digital fingerprint [0165].
Regarding claim 13, Aljawhari teaches based on the object identifier, retrieving the signature corresponding to the physical object from the computerized data storage system; and
verifying that the signature is compatible with the object identifier and the digital fingerprint [0165].
Regarding claim 14, Aljawhari teaches further comprising steps of a second owner:
requesting from the first owner the unique cryptographic key corresponding to the physical object; and
receiving the unique cryptographic key from the first owner [0165].
Regarding claim 15, Aljawhari teaches wherein the data storage device includes one or more machine-readable data storage media affixed to the physical object, wherein, at the step of instructing to store the object identifier and the signature on the data storage device, the object identifier and the signature are instructed to be encoded in the one or more machine-readable data storage media [0118].
Regarding claim 16, Aljawhari teaches for the physical object, reading the one or more machine-readable data storage media to obtain the object identifier and the signature encoded therein;
obtaining the digital fingerprint from the unique physical property of the physical object, wherein the digital fingerprint is impacted by the unique physical property; and
verifying that the signature matches the object identifier and the digital fingerprint [0148].
Regarding claim 17, Aljawhari teaches ascertaining a public key obtained from a digital certificate issued for the public key [0165].
Regarding claim 18, Aljawhari teaches wherein the dataset comprises a subset of the digital fingerprint (Fig. 7A).
Regarding claim 19, Aljawhari teaches wherein the dataset comprises permuted subsets of the object identifier and the digital fingerprint (Fig. 7A).
Regarding claims 20-25, these claims are analogous to the claims above and are therefore also taught by Aljawhari.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876